Citation Nr: 0639323	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  06-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for amputations of the 
right and left lower extremities secondary to service-
connected disability.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on the basis of being 
housebound.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from August 1941 to 
October 1942.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee that denied the 
appellant's claim of entitlement to service connection for 
bilateral lower leg amputations secondary to the service-
connected back disability, as well as his claim for special 
monthly compensation (aid and attendance/housebound) due to 
his service-connected disabilities.

By a November 14, 2006 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The appellant contends that both amputations of his lower 
extremities were etiologically related to the service-
connected lumbar and thoracic spine disability, either in 
whole or in part, to include by way of aggravation.  Review 
of the record indicates that there is support for the 
appellant's contention, and pursuant to the duty to assist, 
the appellant will be afforded a VA medical examination.  
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

A VA treatment note dated in January 1987 indicates that the 
appellant had "probable neurogenic claudication secondary to 
lumbar stenosis."  A January 1989 VA hospital treatment note 
indicates the presence of "severe neurogenic claudication", 
while the report of the September 2004 VA medical examination 
indicates that the appellant's amputations could have been 
necessitated by a combination of peripheral vascular disease 
and spinal stenosis neuropathy.  

The November 2004 surgical pathology report indicates that 
the removed right leg had underlying bone with acute 
osteomyelitis, and that the anterior and posterior tibial 
arteries had severe partially calcified atherosclerosis with 
near total occlusion.  

A VA medical opinion as to question of whether and to what 
extent the service-connected degenerative disc disease 
affected the vascular status of the appellant's lower 
extremities is not of record.  The duty to assist also 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Finally, the appellant's claim of entitlement to special 
monthly compensation is inextricably intertwined with the 
claim of entitlement to secondary service connection.  
Therefore, consideration of the issue of entitlement to 
special monthly compensation is deferred pending completion 
of the development delineated in the REMAND below.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any vascular problems since 1997.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, complete VA and private 
inpatient and outpatient treatment 
records not already of record should be 
obtained and associated with the claims 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results, 
and should be given opportunity to submit 
the sought-after records.

3.  After the above development is 
completed, the AMC/RO should arrange to 
have the appellant's claims file reviewed 
by an appropriate specialist, such as a 
neurologist, a vascular specialist or a 
pathologist, in order to determine the 
nature and etiology of the morbid 
conditions that led to each amputation of 
the appellant's lower extremities.  The 
reviewer should offer an opinion as to the 
etiology and onset date of the appellant's 
peripheral vascular disease/claudication 
of the lower extremities.  

In particular, the reviewer should offer 
an opinion as to whether the need to 
amputate either one of the appellant's 
lower extremities was attributable to the 
service-connected degenerative disc 
disease in any way.  The reviewer should 
express an opinion as to whether the 
appellant's spinal pathology either caused 
the veteran's peripheral vascular 
disease/claudication of the lower 
extremities or aggravated it.  

The reviewer should identify all relevant 
conditions that have been present and 
distinguish conditions that are acquired 
from other conditions/events such as 
strokes, hyperlipidemia and myocardial 
infarctions.  In particular, the reviewer 
should discuss the clinical meaning of the 
notations that the appellant had probable 
neurogenic claudication secondary to 
lumbar stenosis, that he had a dysvascular 
left foot and that he had atherosclerotic 
gangrene of the right leg with focal acute 
osteomyelitis and near total occlusion of 
the tibial arteries with severe partially 
calcified atherosclerosis.  The examiner 
must render a medical opinion that states 
whether the condition(s) that led to each 
lower extremity amputation was caused by, 
or aggravated by, the appellant's service-
connected spinal disability.

If the reviewer determines that 
consultation with another specialist is 
needed or that an examination of the 
appellant is needed to order to answer any 
of these questions, the AMC/RO should 
arrange for such a consultation and/or 
schedule the appellant for such an 
examination.

4.  Upon receipt of any VA 
reviewer/examiner report, the AMC/RO 
should conduct a review to verify that 
all requested opinions have been 
provided.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewer/examiner for 
corrections or additions.  See 38 C.F.R. 
§ 4.2.  

5.  Thereafter, the AMC/RO should re-
adjudicate the veteran's claim for 
secondary service connection for the 
lower extremity amputations.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The 
readjudication should include 
consideration of whether the veteran's 
medical conditions associated with the 
need for each lower extremity amputation 
were caused by, or made worse by the 
appellant's service-connected 
degenerative disc disease disability.  

6.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the service connection issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


